                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CASEY DOOLEY,                                         :       No. 3:18cv1310
                               Plaintiff              :
                                                      :       (Judge Munley)
               v.                                     :(Magistrate Judge Saporito)
                                                      :
JOHN E. WETZEL, Secretary of                          :
The Pa. D.O.C., et al.,                               :
                               Defendants             :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 5th day of March 2019, it is hereby ORDERED as
follows:
1) Plaintiff’s objections (Doc. 16) and defendants’ objections (Doc. 15) are
OVERRULED;
2) The magistrate judge’s report and recommendation (Doc. 10) is ADOPTED;
3) The plaintiff’s complaint is DISMISSED as frivolous;
4) The defendants’ motion to dismiss/motion for summary judgment (Doc.5) is
DENIED;
5) Plaintiff is notified that the dismissal of this action as frivolous and for failure to
state a claim constitutes a “strike” under 28 U.S.C. § 1915(g), and the
accumulation of additional strikes may bar him from proceeding in forma
pauperis in later cases absent a showing of imminent danger; and
6) The Clerk of Court is directed to close this case.
                                                             BY THE COURT:

                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
